Citation Nr: 0712759	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  97-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for infertility due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to March 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This case was previously before the Board, and the appeal was 
denied in a decision dated in February 2005.  Prior to that 
decision, the veteran had appointed Disabled American 
Veterans (DAV) as his representative in the appeal; however, 
such appointment was not recorded in the claim file until 
after the Board's decision was rendered.  Therefore, on 
motion of the veteran, the Board vacated its February 2005 
decision and remanded the case for additional evidentiary 
development in September 2005.  The case has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran was not exposed to ionizing radiation in service. 


CONCLUSION OF LAW

Infertility was not incurred or aggravated as a result of the 
veteran's exposure to ionizing radiation in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for infertility due 
to exposure to ionizing radiation in service.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in September 
2005.  Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
August 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for service connection for 
infertility, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for infertility.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The Board also notes that the originating agency has 
satisfied the duty to assist and has carried out the specific 
duties set out with respect to radiation claims.  The Board 
instructed the originating agency in its September 2005 
remand to contact the veteran and try to obtain an Ionizing 
Radiation Registry examination referenced in an August 2004 
medical opinion.  The RO requested information on this 
examination from the veteran, and in September 2005, the 
veteran responded that he had no additional evidence, and 
that all medical records were already submitted.  

Information on the veteran's exposure to radiation was 
obtained from the U.S Army Ionizing Radiation Dosimetry 
Center in December 1996.  In addition, an opinion was 
obtained from the Director of VA's Compensation and Pension 
Service in June 2006.  Service medical records and pertinent 
VA medical records have also been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  Accordingly, the Board 
will address the merits of the claim.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Infertility is not a disease subject to presumptive service 
connection on a radiation basis.  See 38 U.S.C.A. § 1112(c) 
(West 2002); 38 C.F.R. § 3.309(c) (2006).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Infertility 
is not one of the listed radiogenic diseases in 38 C.F.R. § 
3.311, but a disorder will be considered under the provisions 
of the section if the claimant has submitted or cited 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

An August 2004 medical opinion states, "it is possible that, 
if significant radiation exposure is demonstrated by virtue 
of your service work environment, it is possible that such 
environment was responsible for your infertility."  While 
there is no question as to the competence of the VA physician 
in rendering the opinion, the Board finds that the opinion is 
ultimately inconclusive and speculative on the question of 
causation, and is therefore not considered probative.  In 
essence, the physician's use of the word "possible" provides 
no indication of the likelihood of such a relationship.  

The same physician conducted an Agent Orange examination in 
August 2004, and noted that the veteran had infertility, 
"which may be related to radiation exposure in service, if 
such can be demonstrated."  This opinion is also considered 
speculative by use of the term "may be."  The Court has held 
that medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Moreover, the Board also notes that the August 2004 opinion 
is contingent on a finding that the veteran had "significant 
radiation exposure."  However, here, there is no competent 
evidence that any radiation exposure actually occurred.  
While the veteran is competent to describe his duties in 
service, and his proximity to nuclear devices, he is not 
competent to describe or estimate his exposure to radiation.  
In view of the absence of any competent evidence of the 
alleged radiation exposure, consideration of the claim by the 
Undersecretary for Benefits under 38 C.F.R. § 3.311 is not 
required.  Moreover, in view of the absence of competent 
evidence of radiation exposure in service, direct service 
connection on the basis of such exposure is also unwarranted.

In reaching this decision, the Board has determined that the 
benefit-of-the-doubt doctrine is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for infertility due to 
exposure to ionizing radiation is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


